Name: Commission Regulation (EC) No 2711/1999 of 20 December 1999 derogating from Article 1(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/2001 marketing years
 Type: Regulation
 Subject Matter: agricultural structures and production;  European Union law;  processed agricultural produce;  marketing;  economic policy
 Date Published: nan

 Avis juridique important|31999R2711Commission Regulation (EC) No 2711/1999 of 20 December 1999 derogating from Article 1(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/2001 marketing years Official Journal L 327 , 21/12/1999 P. 0027 - 0027COMMISSION REGULATION (EC) No 2711/1999of 20 December 1999derogating from Article 1(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/2001 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1638/98(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats, and in particular Article 2(4) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/2001 marketing years(5), as amended by Regulation (EC) No 1273/1999(6), lays down that olive growers must lodge crop declarations before 1 December of each marketing year;(2) as a result of the revision of the forms as part of the process of implementing the transitional arrangements provided for in Regulation (EC) No 1638/98, there is a risk of a slight delay in the submission of crop declarations. Since the impact of this delay will be negligible, the deadline for submission of crop declarations should be extended to 15 December instead of 1 December for the 1999/2000 marketing year;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 1(1) of Regulation (EC) No 2366/98, for the 1999/2000 marketing year olive growers may lodge crop declarations covering their olive trees in production and details of the olive groves they manage as at 1 November of the marketing year to which the declarations correspond by 15 December 1999.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 210, 28.7.1998, p. 32.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 293, 31.10.1998, p. 50.(6) OJ L 151, 18.6.1999, p. 12.